TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2018



                                     NO. 03-18-00327-CV


                                  J. M. and C. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                   AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order terminating parental rights signed by the trial court on April 23,

2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellants are indigent and unable to pay costs, no adjudication of costs

is made.